Case: 16-10498      Date Filed: 08/10/2017    Page: 1 of 15


                                                                     [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 16-10498
                            ________________________

                       D.C. Docket No. 9:15-cv-80665-DMM



EMILY SCHWEITZER,

                                                     Plaintiff - Appellant,

versus

COMENITY BANK,

                                                     Defendant - Appellee.

                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                   (August 10, 2017)

Before JORDAN and JILL PRYOR, Circuit Judges, and COOGLER, * District
Judge.

JORDAN, Circuit Judge:
*
 The Honorable L. Scott Coogler, United States District Judge for the Northern District of
Alabama, sitting by designation.
             Case: 16-10498     Date Filed: 08/10/2017   Page: 2 of 15


      In law, as in life, consent need not be an all-or-nothing proposition. Having

already concluded that the Telephone Consumer Protection Act, 47 U.S.C. § 227 et

seq., allows for the oral revocation of consent, see Osorio v. State Farm Bank,

F.S.B., 746 F.3d 1242, 1255 (11th Cir. 2014), we now hold that the Act permits a

consumer to partially revoke her consent to be called by means of an automatic

telephone dialing system.

                                         I

      As relevant here, the TCPA makes it unlawful for “any person,” absent the

“prior express consent of the called party,” to make any non-emergency call “using

any automatic telephone dialing system or an artificial or prerecorded voice . . . to

any telephone number assigned to a . . . cellular telephone service[.]” 47 U.S.C.

§ 227(b)(1)(A)(iii). Anyone who violates the TCPA may be sued in federal court

for “actual monetary loss” or $500 in damages for each violation, “whichever is

greater.” § 227(b)(3)(B). Treble damages are also available for knowing or willful

violations. § 227(b)(3) (concluding language).

      One of the key concepts in § 227(b)(1)(A)(iii) is consent. In Osorio, we

applied common-law consent principles and held that, absent a contractual

restriction to the contrary, the TCPA allows a consumer to orally revoke her

consent to receive automated calls. See Osorio, 746 F.3d at 1255 (“We . . .

conclude that Betancourt and Osorio, in the absence of any contractual restriction


                                         2
              Case: 16-10498     Date Filed: 08/10/2017    Page: 3 of 15


to the contrary, were free to orally revoke any consent previously given to State

Farm to call No. 8626 in connection with Betancourt’s credit-card debt.”).

                                          A

      Emily Schweitzer applied for, and was issued, a credit card by Comenity

Bank in 2012. In her application, she provided her cellular phone number to

Comenity, and the district court concluded that she had initially consented to allow

Comenity to call her on this number. See D.E. 82 at 5. Because no one challenges

that conclusion on appeal, we assume without deciding that it is correct. Cf. In the

Matter of Rules & Regulations Implementing the TCPA, 7 F.C.C. Rcd. 8752, 8769,

1992 WL 690928 (1992) (“[P]ersons who knowingly release their phone numbers

have in effect given their invitation or permission to be called at the number which

they have given, absent instructions to the contrary.”).

      In 2013, when Ms. Schweitzer failed to make required payments on her

credit-card account, Comenity placed calls to her cellular phone concerning the

delinquency. Comenity used an automated telephone dialing system falling within

the purview of the TCPA to make hundreds of such calls.

      On October 13, 2014, a Comenity employee called Ms. Schweitzer, told her

that she was two payments behind on her account, and asked if she could make a

$35 payment. In response, Ms. Schweitzer said the following:




                                          3
              Case: 16-10498     Date Filed: 08/10/2017   Page: 4 of 15


      Unfortunately I can’t afford to pay [my past due payment] right now.
      And if you guys cannot call me, like, in the morning and during the
      work day, because I’m working, and I can’t really be talking about
      these things while I’m at work. My phone’s ringing off the hook with
      you guys calling me.

D.E. 24-2 at 18. The employee replied that “[i]t’s a phone system. When it’s

reporting two payments past due, it’s a computer that dials. We can’t stop the

phone calls like that.” Id. at 18–19.

      Five months later, on March 19, 2015, a different Comenity employee called

Ms. Schweitzer about her past-due account. During that conversation,

Ms. Schweitzer twice told the employee to please stop calling her. See, e.g., D.E.

24-2 at 21 (“Can you just please stop calling? I’d appreciate it, thank you very

much.”). Comenity did not place any more automated calls to Ms. Schweitzer’s

cellular phone after this conversation.

                                          B

      Ms. Schweitzer sued Comenity for violating the TCPA. She alleged that

during the October 13 conversation she had revoked her consent to have Comenity

make calls to her cellular phone using an automatic telephone dialing system. And

she claimed that Comenity violated the TCPA by making over 200 automated calls

to that phone between October of 2014 and March of 2015.

      The district court, “applying the common-law concept of revocation,”

granted summary judgment in favor of Comenity on Ms. Schweitzer’s TCPA


                                          4
              Case: 16-10498    Date Filed: 08/10/2017   Page: 5 of 15


claim. First, Comenity “did not know and should not have had reason to know that

[Ms. Schweitzer] wanted no further calls.” D.E. 82 at 7. Second, Ms. Schweitzer

did not “define or specify the parameters of the times she did not want to be

called,” and as a result “no reasonable jury could find that [she] revoked consent to

be called[.]” Id. at 7–8.

      Ms. Schweitzer now appeals. Exercising plenary review, see, e.g., Johnson

v. Bd. of Regents, 263 F.3d 1234, 1242–43 (11th Cir. 2001), and with the benefit of

oral argument, we reverse the district court’s grant of summary judgment. The

TCPA allows a consumer to partially revoke her consent to receive automated

calls, and there is an issue of material fact as to whether Ms. Schweitzer’s

statements during the October 13 conversation constituted a revocation of consent

to be called in the morning and during the work day.

                                         II

      In defending the district court’s summary judgment order, Comenity makes

two arguments, one legal and one factual. The legal argument is that the TCPA

does not permit partial revocations of consent. As Comenity puts it, the only

effective revocations are unequivocal requests for no further communications

whatsoever. See Appellee’s Br. at 17–21. The factual argument is that, even if

partial revocation of consent is possible, no reasonable jury could find that

Ms. Schweitzer’s statements on October 13 constituted a revocation of her consent


                                         5
             Case: 16-10498     Date Filed: 08/10/2017   Page: 6 of 15


to be called in the morning or during work hours. See id. at 22–29. We address

each argument below.

                                         A

      The TCPA was enacted to address certain invasive practices related to

“unrestricted telemarketing,” and is designed to protect consumers from receiving

unwanted and intrusive telephone calls. See Mims v. Arrow Fin. Servs., LLC, 565

U.S. 368, 372 (2012). Although the TCPA is silent on the issue of revocation, our

decision in Osorio holds that a consumer may orally revoke her consent to receive

automated phone calls. See Osorio, 746 F.3d at 1255.

      We reasoned in Osorio that, based upon statutory silence regarding the

means for providing or revoking consent, we could infer that Congress intended for

the TCPA to incorporate the common-law understanding of consent, which

generally allows for oral revocation.     See id.   Moreover, we explained that

“allowing consent to be revoked orally is consistent with the government interest

articulated in the legislative history” of the TCPA—namely, enabling the recipient

of incessant and unwanted calls to “tell[ ] the autodialers to simply stop calling.”

Id. at 1255–56 (internal quotation marks and citation omitted). Because the TCPA

is silent as to the partial revocation of consent, our analysis is again informed by

common-law principles.




                                         6
                Case: 16-10498   Date Filed: 08/10/2017   Page: 7 of 15


      At common law, consent is a willingness for certain conduct to occur. See

Restatement (Second) of Torts § 892A(1) (1979); William Prosser, Law of Torts

§ 18, at 101 (4th ed. 1971). Such willingness can be limited, i.e., restricted. See

Restatement (Second) of Torts § 892A(3) & cmt. g. As one treatise has put it, a

person “may limit her consent as she likes, consenting to one act but not another,

or to acts at one time but not another, or to acts under some conditions but not

others.” Dan Dobbs et al., 1 The Law of Torts § 108, at 328 (2d ed. 2011). So, if

an actor exceeds the consent provided, the permission granted does not protect him

from liability for conduct beyond that which is allowed. See Restatement (Second)

of Torts § 892A(4) & cmt. h. Cf. McCabe v. Vill. Voice, Inc., 550 F. Supp. 525,

529 (E.D. Pa. 1982) (addressing consent for photograph to appear in a certain

publication).

      The notion of limited consent finds support in other areas of federal law.

For example, the Fourth Amendment allows a person to provide limited consent to

a search. See, e.g., Florida v. Jimeno, 500 U.S. 248, 252 (1991) (“A suspect may

of course delimit as he chooses the scope of the search to which he consents.”).

And under the consent provision of the federal wiretapping statute, 18 U.S.C.

§ 2511(2)(d), a person can agree to only certain calls being recorded. See, e.g.,

Watkins v. L.M. Berry & Co., 704 F.2d 577, 582 (11th Cir. 1983) (“We can think

of no reason why consent . . . cannot be limited. We therefore hold that consent


                                          7
              Case: 16-10498     Date Filed: 08/10/2017   Page: 8 of 15


within the meaning of [§] 2511(2)(d) is not necessarily an all or nothing

proposition; it can be limited.”).

      We therefore conclude that the TCPA allows a consumer to provide limited,

i.e., restricted, consent for the receipt of automated calls. It follows that unlimited

consent, once given, can also be partially revoked as to future automated calls

under the TCPA.       “The consent principle . . . makes [a person’s] right of

self-determination or autonomy the centerpiece of the law on intentional torts.”

Dobbs, The Law of Torts § 105, at 319.

      Our conclusion is supported by the maxim that the greater power normally

includes the lesser. We think it logical that a consumer’s power under the TCPA

to completely withdraw consent and thereby stop all future automated calls, see

Osorio, 746 F.3d at 1255, encompasses the power to partially withdraw consent

and stop calls during certain times.      See Posadas de Puerto Rico Assocs. v.

Tourism Co. of Puerto Rico, 478 U.S. 328, 345–46 (1986) (concluding that “the

greater power to completely ban casino gambling necessarily includes the lesser

power to ban advertising of casino gambling”); Davis v. Commonwealth of

Massachusetts, 167 U.S. 43, 48 (1897) (“The right to absolutely exclude all right to

use necessarily includes the authority to determine under what circumstances such

use may be availed of, as the greater power contains the lesser.”).




                                          8
                Case: 16-10498        Date Filed: 08/10/2017         Page: 9 of 15


       Comenity argues, however, that a recent declaratory ruling by the FCC

precludes partial revocation of consent under the TCPA. See In the Matter of

Rules & Regulations Implementing the TCPA, 30 F.C.C. Rcd. 7961, 2015 WL

4387780 (2015). For a number of reasons, we disagree. For starters, the FCC

concluded that “[n]othing in the language of the TCPA or its legislative history

supports the notion that Congress intended to override a consumer’s common law

right to revoke consent.” Id. at 7994. The ruling therefore does not cast doubt on

our reliance on common-law principles. Moreover, the issue of partial revocation

was not before the FCC in 2015.                  The language Comenity relies on—that

“consumers may revoke consent in any manner that clearly expresses a desire not

to receive further messages,” id. at 7996—was used by the FCC in rejecting a

creditor’s claim that express consent, once given, cannot be revoked at all under

the TCPA. This language cannot be read out of context to forbid the partial

revocation of consent.         Indeed, other language in the FCC’s ruling, although

admittedly not conclusive, cuts against Comenity’s all-or-nothing view of consent.

See id. (concluding that “callers may not control consumers’ ability to revoke

consent”).1


1
  “Congress has conferred upon the FCC general authority to make rules and regulations
necessary to carry out the provisions of the TCPA.” Mais v. Gulf Coast Collection Bureau, Inc.,
768 F.3d 1110, 1117 (11th Cir. 2014). Although the FCC issued its 2015 ruling after the events
in this case, we agree with the parties that we should treat it as persuasive because it is clarifying
in nature as to the matter of consent. See Osorio, 746 F.3d at 1256 (according persuasive effect
to FCC ruling issued after events in the case had taken place). “[C]oncerns about retroactive
                                                  9
              Case: 16-10498       Date Filed: 08/10/2017     Page: 10 of 15


       The district court was concerned that partial revocation of consent might

present “logistical and technical challenges to callers and present evidentiary

difficulties for those attempting to recover under the TCPA.” See D.E. 82 at 8 n.8.

The potential for such complications, however, is not enough to limit a consumer’s

powers under the TCPA.           In any event, as Comenity’s own representatives

recognized, see D.E. 35-7 at 39–40, it is technologically feasible (though maybe

more expensive) to program the industry’s sophisticated software to place calls to a

consumer only during certain times. And a creditor can always decide that, if a

consumer opts for partial revocation, it makes more practical and business sense to

just not place any more automated calls to her.

                                              B

       We now turn to whether Ms. Schweitzer’s statements on October 13

constituted a partial revocation of consent under the TCPA, and precluded

Comenity from placing subsequent automated calls to her in the morning and

during work hours. This issue is close, but we conclude that on this record the

matter of partial revocation is for the jury.

       Osorio quoted with approval the Third Circuit’s opinion in Gager v. Dell

Financial Services, LLC, 727 F.3d 265, 270–71 (3d Cir. 2013), which in turn


application are not implicated when an amendment that takes effect after the initiation of a
lawsuit is deemed to clarify relevant law rather than effect a substantive change in the law.”
Piamba Cortes v. Am. Airlines, Inc., 177 F.3d 1272, 1283 (11th Cir. 1999).


                                             10
             Case: 16-10498    Date Filed: 08/10/2017   Page: 11 of 15


quoted the Restatement (Second) of Torts. See Osorio, 746 F.3d at 1253. The

Restatement explains that “consent is terminated when the actor knows or has

reason to know that the other is no longer willing for him to continue the particular

conduct.”   Restatement (Second) of Torts § 892A(5), cmt. i.         We apply this

common-law standard here, as it generally dovetails with the FCC’s view that

“consumers may revoke consent in any manner that clearly expresses a desire not

to receive further messages.” In the Matter of Rules, 30 F.C.C. Rcd. at 7996. See

also Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1048 (9th Cir. 2017)

(concluding that “[i]t is reasonable for the FCC to interpret the TCPA to permit

revocation of consent,” and applying the FCC’s “clearly expresses” standard).

      On October 13, Ms. Schweitzer said the following to the Comenity

employee: “[I]f you guys cannot call me, like, in the morning and during the work

day, because I’m working, and I can’t really be talking about these things while

I’m at work. My phone is ringing off the hook with you guys calling me.”

Although this statement is undisputed, that does not necessarily mean that

summary judgment in anyone’s favor is appropriate. As we have said on more

than one occasion, “[i]f reasonable minds might differ on the inferences arising

from undisputed facts, then the district court should deny summary judgment.” St.

Charles Foods, Inc. v. Am.’s Favorite Chicken Co., 198 F.3d 815, 819 (11th Cir.

1999). See, e.g., Hunt v. Cromartie, 526 U.S. 541, 552 (1999) (reversing order


                                         11
              Case: 16-10498     Date Filed: 08/10/2017    Page: 12 of 15


granting summary judgment: “Reasonable inferences from the undisputed facts can

be drawn in favor of a racial motivation finding or in favor of a political motivation

finding.”).

      According to the district court, no reasonable jury could find that

Ms. Schweitzer partially revoked her consent to receive automated calls on

October 13 because she did not specify what “the morning” and “during the work

day” meant. A jury could certainly find that Ms. Schweitzer—like the protagonist

of a recent hit song—was too equivocal, cf. Carly Rae Jepsen, Call Me Maybe, on

Curiosity (Universal Music Canada 2012), but we do not think that the lack of

specificity is fatal to her claim of partial revocation.

      The district court correctly explained, see D.E. 82 at 8 n.8, that the word

“morning” can mean the “first or early part of the day, lasting from midnight to

noon or from sunrise to noon,” or it can mean sunrise or dawn. See 1 Shorter

Oxford English Dictionary 1833 (5th ed. 2002); The American Heritage Dictionary

of the English Language 1144 (4th ed. 2009). And the “work day” is defined as

the “part of the day in which one works,” American Heritage Dictionary at 1982, a

definition which is itself vague and tautological.

      Yet “the morning” and “the work day” cannot be viewed, defined, or

analyzed abstractly or in isolation. They should (or at least can be) understood in

the context of a customer trying to get a creditor not to call her at certain times of


                                           12
             Case: 16-10498    Date Filed: 08/10/2017   Page: 13 of 15


the day. The “meaning of language is inherently contextual,” Moskal v. United

States, 498 U.S. 103, 108 (1990), and “the scope of consent, like its existence,

depends heavily upon implications and the interpretation of circumstances.”

Dobbs, The Law of Torts § 108, at 328–29.

      As we have noted, under the common law consent ends when the actor

knows or has reason to know that the person is no longer willing to allow certain

conduct.   Notably, Comenity’s personnel testified that they understood what

Ms. Schweitzer meant. The Comenity employee who spoke to Ms. Schweitzer on

October 13 acknowledged that she “was specific” and wanted the company to

“make appointed phone calls.”      The employee therefore did not need to ask

Ms. Schweitzer what she wanted. See D.E. 35-5 at 29, 56. A Comenity corporate

representative similarly said that there was nothing unclear about Ms. Schweitzer’s

request. See D.E. 35-1 at 20, 25. Although the subjective understanding of these

Comenity employees may not be determinative concerning the effect of

Ms. Schweitzer’s October 13 statements, it is certainly relevant to what was

reasonably communicated and understood, and precludes summary judgment.

      “[J]urors are correctly instructed to use their common sense and to evaluate

the facts in light of their common knowledge of the natural tendencies and

inclinations of human beings.” United States v. Cruz-Valdez, 773 F.2d 1541, 1546

(11th Cir. 1985) (en banc) (internal quotation marks and citation omitted). We


                                        13
               Case: 16-10498        Date Filed: 08/10/2017       Page: 14 of 15


believe a reasonable jury could conclude that Ms. Schweitzer did not want

automated calls in the several hours between the time one wakes up and goes to

school or work (say the couple of hours from 6:00 or 7:00 a.m. to 8:00 or 9:00

a.m.), or during a typical work day (say the eight hours from 8:00 or 9:00 a.m. to

4:00 or 5:00 p.m.). See Watkins, 704 F.2d at 582 (“It is the task of the trier of fact

to determine the scope of consent and to decide whether and to what extent the

interception exceeded that consent.”). Cf. Dixon v. Monterey Fin. Servs., Inc., 2016

WL 3456680, *3 (N.D. Cal. June 24, 2016) (consumer’s statement to creditor –“I

asked you guys not to call me and you can contact my attorney”—created an issue

of fact as to revocation under the TCPA); Wright v. Target Corp., 2015 WL

8751582, *8 (D. Minn. Dec. 14, 2015) (ruling, in a TCPA case, that revocation of

consent presented a disputed issue of fact based on consumer’s “cease calling”

statement, which was itself conditioned on creditor providing proof of debt). 2

                                               IV

       Under the TCPA, a consumer may partially revoke her consent to receive

automated phone calls.          The “issue of consent is ordinarily a factual issue,”

Thompson v. Louisiana, 469 U.S. 17, 23 (1984) (analyzing the Fourth

Amendment), and here summary judgment here was inappropriate because a
2
 During the call on October 13, Ms. Schweitzer complained about not being able to talk during
work and about her phone ringing off the hook. Given that this call was placed at 2:47 p.m., see
D.E. 24-3 at 5, a reasonable inference is that she was at work during that call, and that, in turn,
makes it easier to figure out what she meant by “the morning” and “the work day.”

                                                14
               Case: 16-10498        Date Filed: 08/10/2017       Page: 15 of 15


reasonable jury could find that Ms. Schweitzer partially revoked her consent to be

called in “the morning” and “during the workday” on the October 13 phone call

with a Comenity employee. 3

       REVERSED AND REMANDED.




3
  Because this case is being remanded for trial, and there has been no determination of liability,
we decline to address Ms. Schweitzer’s argument that Comenity acted knowingly or willfully in
violation of the TCPA. See 47 U.S.C. § 227(b)(3) (“If the court finds that the defendant willfully
or knowingly violated this subsection[,] . . . the court may, in its discretion, increase the amount
of the award to an amount equal to not more than [three] times the amount available under [this
subsection].”).


                                                15